


110 HR 3955 IH: Science Museum and National Laboratory

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3955
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. Lipinski (for
			 himself, Mrs. Biggert,
			 Mr. Jackson of Illinois,
			 Mr. Kirk, Mr. Costello, and Mr. Hastert) introduced the following bill; which
			 was referred to the Committee on Science
			 and Technology
		
		A BILL
		To provide for educational partnerships between science
		  museums and National Laboratories.
	
	
		1.Short titleThis Act may be cited as the
			 Science Museum and National Laboratory
			 Partnership Demonstration Act.
		2.Science education
			 partnerships
			(a)AuthorityThe Secretary of Energy is authorized to
			 award on a competitive basis up to 5 grants to partnerships for the purposes
			 of—
				(1)increasing public
			 understanding of the scientific work occurring at the National
			 Laboratories;
				(2)developing exhibits
			 and informal education programs featuring advances in physical sciences;
			 and
				(3)increasing public
			 understanding of science, technology, engineering, and mathematics
			 disciplines.
				(b)QualificationsGrants
			 shall be awarded under this section only to partnerships that include science
			 museums, or consortia thereof—
				(1)serving no fewer
			 than 1,000,000 visitors annually; and
				(2)with an existing
			 partnership with one or more National Laboratories.
				(c)Grant
			 allocationScience museums or consortia thereof may not receive
			 more than 60 percent of a grant award for any fiscal year, with the remaining
			 funds allocated to National Laboratory partners.
			(d)DefinitionsIn
			 this Act—
				(1)the term
			 National Laboratory has the meaning given that term in section 2
			 of the Energy Policy Act of 2005 (42 U.S.C. 15801);
				(2)the term
			 partnership means as an agreement among a science museum (or
			 consortia thereof) and one or more Department of Energy National Laboratories;
			 and
				(3)the term
			 science museum means an accredited nonprofit museum with a
			 mission to educate and inspire the public about science, scientific
			 advancement, and careers in science.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this Act $20,000,000 for each of the
			 fiscal years 2008, 2009, 2010, and 2011.
			
